By the Court, Bronson, Ch. J.
The discharge only goes to such debts as the defendant owed at the time of presenting his petition, and the rent which the plaintiff seeks to recover accrued subsequent to that time. Although the agreement to pay rent was made prior to the bankruptcy, it is settled, that the discharge does not bar an action on the agreement, for rent accruing subsequent to the bankruptcy. (Lansing v. Prendergast, 9 John. 127, and cases there cited.) The defendant’s assignee never took possession of the demised premises, nor does it appear in any other way that he ever elected to take the term. He was not obliged to accept the leasehold estate, charged with the payment of rent. (Copeland v. Stephens, 1 B. & Ald. 593; Smith v. Gordon, 6 Law Reporter, 317, per Ware, J.) If the assignee had entered under the assignment, a different question would have been presented.
It is settled, as we have seen, that the plaintiff does not belong to the class of creditors mentioned in the fifth section of the bankrupt act, “ whose debts are not due and payable until a future day.” And clearly he does not belong to the other class of persons mentioned in that section, to wit, “ annuitants, holders of bottomry and respondentia bonds, holders of policies of insurances, sureties, endorsers, bail, or other persons having uncertain or contingent demands.” That clause was not framed for a case of this kind.
If the case is not plainly within the statute, there is no good reason why the defendant should not pay this debt. It arises from a consideration which he has received since the bankuptcy,
Judgment affirmed.